MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Oct 09 2018, 5:41 am
regarded as precedent or cited before any
court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
P. Gregory Cross                                           Michelle A. Spahr
THE CROSS LAW FIRM, P.C.                                   Bradley J. Wombles
Muncie, Indiana                                            Cynthia E. Lasher
                                                           NORRIS CHOPLIN
Danyel N. Struble                                          SCHROEDER LLP
BEASLEY & GILKISON, LLP                                    Indianapolis, Indiana
Muncie, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Katie Haney,                                               October 9, 2018
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           18A-CT-33
        v.                                                 Appeal from the Delaware Circuit
                                                           Court
Space Walk, Space Walk of                                  The Honorable Marianne L.
Fishers, Shawn Burgess, Angie                              Vorhees, Judge
Burgess,                                                   Trial Court Cause No.
Appellees-Defendants.
                          1                                18C01-1508-CT-41




1
 In her original complaint, Katie Haney misnamed defendants Space Walk and Space Walk of Fishers. The
proper names for the defendants, now appellees, respectively, are Inflatable Zoo, Inc. d/b/a Space Walk and
Angela Burgess d/b/a Space Walk of Fishers. For purposes of this appeal, we use the names set forth in
Haney’s original complaint, that is, “Space Walk” for Inflatable Zoo, Inc. d/b/a Space Walk and “Space

Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018                  Page 1 of 18
      Altice, Judge.


                                               Case Summary
[1]   Katie Haney sustained a spinal fracture after going down an inflatable water

      slide. She sued, and the Appellees sought summary judgment. On appeal,

      Haney argues that the trial court improperly granted summary judgment in

      favor of the Appellees.


[2]   We affirm.


                                    Facts & Procedural History
[3]   Space Walk, a Louisiana corporation headquartered in Kenner, Louisiana,

      owns hundreds of inflatable objects, such as bounce houses, slides, and obstacle

      courses that it distributes to its representatives or partners in geographical

      locations across the country. The partners, in turn, market and rent the

      inflatables to customers in their locales for parties and group events. In 2013,

      the Space Walk partner in the Indianapolis area was Angela Burgess, who, with

      the aid of her husband Shawn, conducted operations as Space Walk of Fishers.


[4]   On Saturday, August 24, 2013, the Ball State University chapter of Theta Chi

      fraternity was the host of an annual philanthropic event known as

      “Waterdaze,” which took place at LaFollette Field on Ball State’s campus. The




      Walk of Fishers” for Angela Burgess d/b/a Space Walk of Fishers. Collectively, the appellees will be
      referred to as “the Appellees.”

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018                  Page 2 of 18
      event involved teams of five players each, recruited by fraternity and sorority

      members, competing in a series of games and contests in an open field. Scores

      and/or times were noted, and the results were tabulated to determine the

      winners. Net proceeds raised from entry fees and company sponsorships were

      donated to charity. Traditionally, the Theta Chi members would invite a

      sorority to partner with them in hosting the event. In 2013, Alpha Gamma

      Delta (AGD sorority) was the co-host.


[5]   Geoffrey Wolfe, a member of Theta Chi, was the organizer of the 2013

      Waterdaze event. Wolfe contacted Space Walk of Fishers, via email, and

      arranged to rent an inflatable obstacle course and an inflatable wet/dry slide

      that was to be used as a water slide for the event. The obstacle course was part

      of the competition. The slide, however, was “just there for fun” and to allow

      the players to “cool down.” Appellees’ Brief at 10.


[6]   At around 9:30 on Saturday morning, Shawn arrived at the site with his son,

      who assisted him in setting up the inflatables. The setup was completed

      sometime between 10:30 and 11:00 a.m. Waterdaze was scheduled to begin at

      11:00 a.m. The slide was approximately eighteen feet high and was inflated by

      an air compressor that was attached to the rear of the slide. There were two

      warning labels affixed to the front of the slide. The label located on the lower

      right-hand side of the slide contained the following pertinent warning:

      “CAUTION ! . . . DO NOT ALLOW MORE THAN ONE PERSON AT A

      TIME TO SLIDE ON SLIDES !” Appellant’s Appendix Vol. 3 at 27. The other

      label, located on the left side of the slide, next to the stairs, read:

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 3 of 18
                                          DO NOT MIX SIZES
                                               Safety
                                               First!

                                       CONSTANT ADULT
                                     SUPERVISION REQUIRED

              Do not exceed the maximum number of riders shown on your
              rental agreement.

              All riders should be approximately the same weight and height to
              avoid injury.

                                          DO NOT MIX SIZES


      Id. at 28. The label included a pictogram illustrating the warning. The labels

      were designed, and their content composed, by individuals at Space Walk’s

      corporate offices in Louisiana. The labels were affixed to the slide by the slide’s

      manufacturer, a foreign entity.


[7]   During his deposition, Shawn stated that, after setup was completed, he spoke

      to a person he thought was Wolfe about the inflatables. Specifically, he told

      Wolfe how to manage the traffic flow on the inflatables, what to do if an

      inflatable lost air, that only one person should be on the slide at a time, that

      someone should supervise the slide at all times, and that the bottom of the slide

      should be clear before the next person proceeded down the slide. Shawn also

      stated that he escorted Wolfe on an inspection of the inflatables during this

      discussion. Wolfe, in his deposition, denied receiving warnings or instructions

      about the inflatables or participating in an inspection.


      Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 4 of 18
[8]    Shawn brought with him that morning an unsigned Space Walk of Fishers

       rental agreement that listed “Geoff Wolfe” and “[B]all [S]tate” as the “Lessee.”

       Id. at 24. Matthias Dorau, Theta Chi’s then-treasurer, signed the rental

       agreement and paid Space Walk of Fishers with a Theta Chi check. The rental

       agreement contained a section indicating that the signatory had read and

       understood Space Walk’s safety rules and had been instructed on how to use

       the inflatables. The agreement specifically provided that “the Lessee or using

       party shall be in charge of operation, [sic] and is fully responsible for operation

       after receiving unit.” Id. The maximum number of riders at one time for the

       water slide was listed as “1” on the rental agreement. Id. However, neither the

       warning labels nor the rental agreement contained a specific warning that the

       landing area of the slide should be clear before the next person proceeded down

       the slide. Space Walk of Fishers was not contracted to stay and supervise the

       use of the inflatables.


[9]    Devan Sadler, a member of Theta Chi, was stationed at the inflatable obstacle

       course and was responsible for explaining the rules to the players and to record

       the time of each team. He was located between the obstacle course and the

       slide. Chandler Lawson, a member of AGD sorority, assisted him. No one

       was assigned to oversee the operation of the slide.


[10]   Haney was a member of AGD sorority. She recruited a team of five men from

       the Sigma Chi fraternity for the Waterdaze event, including Mitch Good, Eric

       Hawk, and Chris Watson. Haney served as her team’s leader. Around 11:30

       a.m., Haney, Mitch, Eric, and Chris decided to use the slide. Haney stated in

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 5 of 18
       her deposition that before going on the slide, she saw the top of the slide deflate

       and then re-inflate before she and the others climbed the stairs to the top of the

       slide. Haney did not stop to read the warning labels affixed to the front of the

       slide before using it.


[11]   Eric descended the slide first and exited the landing. Mitch then went down the

       slide, as Haney and Chris waited on the top. Haney and Chris then went down

       the slide together – Haney on the left, Chris on the right. Mitch, however, had

       not yet exited the landing area at the bottom of the slide and was directly in

       Haney’s path. When Haney realized she was going to hit Mitch, she tried to

       turn away but could not avoid colliding with him.


[12]   As a result of the collision, Haney sustained a “comminuted ‘burst fracture’” of

       her first lumbar vertebra. Appellant’s Brief at 8. She was eventually transported

       to Methodist Hospital in Indianapolis where she underwent extensive surgical

       stabilization and fracture repair the following day. Haney incurred in excess of

       $300,000 in medical expenses. She was also found to have permanent

       impairment.


[13]   On August 11, 2015, Haney filed a complaint against Space Walk, Space Walk

       of Fishers, and Shawn Burgess, together with Theta Chi and AGD sorority.

       The complaint was in two counts. The first count, premised on claims of

       negligence, read specifically and in relevant part:


               The Space Walk defendants negligently failed to provide
               instructions and/or train their partners, agents and employees as
               to how to adequately prepare, design and install its inflatable
       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 6 of 18
               water slide so as to prevent the risk of severe injury occasioned by
               deflation of the slide while it was in use.


               The Space Walk defendants negligently installed the inflatable
               water slide . . . .


       Appellant’s Appendix Vol. 2 at 37. The second count was a product liability

       claim. Theta Chi and AGD sorority were eventually dismissed from the case,

       and the case proceeded against the remaining defendants, now Appellees.


[14]   On January 17, 2017, the Appellees moved for summary judgment, claiming

       entitlement to judgment as a matter of law on the following bases: 1) the

       defendants owed no duty to Haney and therefore could not be responsible for

       her injury; 2) deflation of the slide was not a proximate cause of Haney’s injury;

       and, 3) regarding Haney’s product liability claim, the inflatable slide was not

       defective and was compliant with applicable standards and the industry state of

       art. Haney filed her response on October 2, 2017, asserting that genuine issues

       of material fact existed regarding the “[Appellees] negligence in failing to

       [provide adequate training]” and “their placement into the stream of commerce

       a defective product.” Id. at 105. The Appellees filed a reply on October 24,

       2017.


[15]   On November 16, 2017, the trial court heard arguments on the summary

       judgment motion. On December 8, 2017, the trial court entered its order

       granting the Appellees’ motion, concluding in relevant part:




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 7 of 18
                  The [Space Walk] Defendants fulfilled the duty to warn required
                  under Indiana Law. The slide contained clear warnings that only
                  one person should go down the slide at one time, and the slide
                  should be used under constant supervision.


                                                          *****


                  As Defendants point out, the Indiana Supreme Court has held
                  there is no duty to warn the user to read the warnings. Ford
                  Motor Co. v. Rushford, 868 N.E.2d 806 ([Ind.] 2007).


       Id. at 30. Haney now appeals. Additional facts will be provided as necessary.


                                           Discussion & Decision

                                                Motion to Strike
[16]   Initially, we address the Appellees’ motion to strike all references to Joshua
                      2
       Rooney’s deposition in Haney’s brief and appendix. The Appellees allege that

       the deposition was not designated to the trial court during the summary
                                                                                                                3
       judgment proceedings and, therefore, cannot be used to support a reversal. In

       her response, Haney argues that because the trial court’s order granting

       summary judgment in favor of the Appellees was an entry of summary

       judgment on a different issue than that presented by the Appellees, Trial Rule




       2
           Joshua Rooney was the president of Theta Chi at the time of the 2013 Waterdaze event.
       3
        See Trial Rule 56(H) which provides: “No judgment rendered on the motion shall be reversed on the
       ground that there is a genuine issue of material fact unless the material fact and the evidence relevant thereto
       shall have been specifically designated to the trial court.”

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018                       Page 8 of 18
       56(H) is not implicated. Thus, according to Haney, references to Joshua

       Rooney’s deposition should not be stricken. We find that, for reasons

       explained below, the trial court did not enter summary judgment on a different

       issue than that presented by the Appellees. Therefore, by separate order issued

       contemporaneously with this opinion, we grant the Appellees’ motion to strike.


                  Entry of Summary Judgment on Issue Not Raised
[17]   Haney first argues that the trial court erred because it “entered summary

       judgment on the basis of an issue not identified in the [Appellees’] Motion for

       Summary Judgment.” Appellant’s Brief at 24. According to Haney, the trial

       court did not address the issue presented by the Appellees in their summary

       judgment motion, that is, whether the Appellees owed Haney a duty. Haney

       maintains that the trial court addressed an issue not raised by the Appellees,

       that is, whether the Appellees discharged the duty they owed to Haney by

       providing adequate warnings and instructions regarding the use of the slide.

       Haney contends that she did not have a fair chance to prepare and present

       materials in opposition to the trial court’s conclusion in this regard. She

       concedes that “there were hints that these issues were in play” but argues that

       “the defendants’ motion and explicit arguments were focused on the issue of

       whether the duty existed at all, not whether it had been discharged, and it

       cannot be said that plaintiff got a fair opportunity to address the latter question

       before the court ruled on it adversely to her.” Id. at 28.


[18]   Haney correctly asserts that entering summary judgment on an issue that no

       party has moved for summary judgment is a practice discouraged by our
       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 9 of 18
precedent. See, e.g., State ex rel. Van Buskirk v. Wayne Twp., 418 N.E.2d 234, 247

(Ind. Ct. App. 1981) (courts “should rarely enter summary judgment sua

sponte on an issue upon which no party has moved for summary judgment”).

However, we find that the trial court’s order granting summary judgment in

favor of the Appellees was not entered on an issue different from that presented

by the Appellees. In the Appellees’ motion for summary judgment, they

referenced the warning signs being permanently affixed to the slide and asserted

that the warning signs were prominently displayed and were not altered,

specifically:


        Shawn Burgess testified that Deposition Exhibit 26 was a
        photograph of the inflatable water slide involved in this case. He
        stated that Exhibit 26 accurately depicted the way the slide
        looked on August 24, 2013. The warning signs depicted on
        Exhibit 26 were permanently affixed to the slide. The warnings
        were adhered to the inflatable slide the entire time that Space
        Walk of Fishers had the inflatable slide. (Shawn Burgess Depo.,
        Exhibit F, pp. 64-65; Exhibit 26.)


        The warning signs depicted on Deposition Exhibit 26 were on
        the slide when it came to Space Walk of Fishers in 2011 and
        remained on the slide until Space Walk of Fishers sent it back [to
        Space Walk]. (Shawn Burgess Depo., Exhibit F, pp. 67-68.)


                                               *****


        The warnings were “[a]dequately prominent so that they could
        be read by persons who were using the slide.” (Angela Burgess
        Depo., Exhibit E, p. 61; Exhibits 27 and 28.)



Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 10 of 18
       Appellant’s Appendix Vol. 2 pp. 67-69. Thus, Haney had notice that the

       Appellees’ argument that summary judgment should be granted in their favor

       was at least in part based upon their contention that adequate warnings had

       been provided to Haney. No error occurred here.


                             Summary Judgment – Duty to Warn
[19]   We now turn to Haney’s argument that the trial court improperly granted

       summary judgment in favor of the Appellees. We review summary judgment

       de novo, applying the same standard as the trial court: “Drawing all reasonable

       inferences in favor of … the non-moving parties, summary judgment is

       appropriate ‘if the designated evidentiary matter shows that there is no genuine

       issue as to any material fact and that the moving party is entitled to judgment as

       a matter of law.’” Williams v. Tharp, 914 N.E.2d 756, 761 (Ind. 2009) (quoting

       T.R. 56(C)). “A fact is ‘material’ if its resolution would affect the outcome of

       the case, and an issue is ‘genuine’ if a trier of fact is required to resolve the

       parties’ differing accounts of the truth, or if the undisputed material facts

       support conflicting reasonable inferences.” Id. (internal citations omitted).


[20]   The initial burden is on the summary-judgment movant to “demonstrate … the

       absence of any genuine issue of fact as to a determinative issue,” at which point

       the burden shifts to the non-movant to “come forward with contrary evidence”

       showing an issue for the trier of fact. Id. at 761-62 (internal quotation marks

       and substitution omitted). Where a trial court enters specific findings and

       conclusions, they offer insight into the rationale for the trial court’s judgment


       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 11 of 18
       and facilitate appellate review but are not binding upon this court. Henderson v.

       Reid Hosp. & Healthcare Servs., 17 N.E.3d 311, 315 (Ind. Ct. App. 2014), trans.

       denied. We will affirm upon any theory or basis supported by the designated

       materials. Id. When a trial court grants summary judgment, we carefully

       scrutinize that determination to ensure that a party was not improperly

       prevented from having his or her day in court. Id.


[21]   Indiana’s Product Liability Act imposes liability upon sellers of a product in a

       defective condition unreasonably dangerous to any user or consumer. Morgen v.

       Ford Motor Co., 797 N.E.2d 1146, 1148 (Ind. 2003). The Act “governs all

       actions that are: 1) brought by a user or consumer; 2) against a manufacturer or

       seller; and 3) for physical harm caused by a product … regardless of the

       substantive legal theory or theories upon which the action is brought.” Ind.

       Code § 34-20-1-1. “‘Seller’, for purposes of I.C. 34-20, means a person engaged

       in the business of selling or leasing a product for resale, use, or consumption.”

       Ind. Code § 34-6-2-136.


[22]   Here, Haney proceeded against the Appellees under theories of both negligence

       and strict liability. To prevail on a claim of negligence, a plaintiff is required to

       prove: 1) a duty owed by the defendant to the plaintiff; 2) a breach of that duty

       by the defendant; and 3) an injury to the plaintiff proximately caused by the

       breach. Benton v. City of Oakland City, 721 N.E.2d 224, 232 (Ind. 1999).

       Similarly, with respect to strict liability actions, the plaintiff must prove that: 1)

       the product was defective and unreasonably dangerous; 2) the defective

       condition existed at the time the product left the defendant’s control; and 3) the

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 12 of 18
       defective condition was the proximate cause of the plaintiff’s injuries. Coffman

       v. PSI Energy, Inc., 815 N.E.2d 522, 527 (Ind. Ct. App. 2004), trans. denied.


[23]   Under either theory, a product may be defective under the Act where the

       manufacturer or seller/renter fails in its duty to warn of a danger or instruct on

       the proper use of the product as to which the average consumer would not be

       aware. Ford Motor Co. v. Rushford, 868 N.E.2d 806, 810 (Ind. 2007) (citing

       Hoffman v. E.W. Bliss Co., 448 N.E.2d 277, 281 (Ind. 1983). This duty is

       twofold: 1) to provide adequate instructions for safe use and 2) to provide a

       warning as to dangers inherent in improper use. Rushford, 868 N.E.2d at 810.

       “[I]n an action based on ... an alleged failure to provide adequate warnings or

       instructions regarding the use of the product, the party making the claim must

       establish that the manufacturer or seller failed to exercise reasonable care under

       the circumstances in ... providing the warnings or instructions.” I.C. § 34-20-2-

       2. Although the adequacy of warnings, which implicates breach of duty, is

       generally a question of fact for the trier of fact to resolve, the nature of the duty

       to provide warnings is a question of law to be decided by the court. Benton, 721

       N.E.2d at 232. Absent a duty, there can be no breach of duty and thus no

       negligence or liability based upon the breach. Peters v. Forster, 804 N.E.2d 736,

       738 (Ind. 2004). Thus, when it is determined that no duty exists, summary

       judgment is appropriate. Reed v. Beachy Const. Corp., 781 N.E.2d 1145, 1148-49

       (Ind. Ct. App. 2002), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 13 of 18
[24]   Haney claims the Appellees had a “nondelegable duty to provide adequate

       warnings and instructions for [the] safe use of the inflatable slide to the person

       who would actually be using it.” Appellant’s Brief at 29. She maintains that:


               If she had been warned that the nature of an inflatable slide
               might impede the ability of a user to exit as quickly as on the
               solid metal playground variety, especially if it was having
               difficulty remaining fully inflated and that it was important for
               users to wait until the bottom was clear, presumably she would
               have done so and this incident would not have occurred.


       Id. at 30.


[25]   Haney’s claim is similar to that raised in Rushford, 868 N.E.2d 806. In Rushford,

       a duty-to-warn case, a seventy-two-year-old, four-foot-eleven-inches-tall woman

       was riding in the front seat of a Ford Focus when her husband collided with

       another car. The front-seat passenger-side air bag deployed, and the woman

       sustained injuries. She brought an action against the manufacturer and the

       dealer under theories of negligence and strict liability in tort, alleging failure to

       provide adequate warning as to the potential hazard of front-seat air bags to

       short adults. Our Supreme Court found that a retail merchant has a duty to

       warn a buyer of the danger posed by a product it sells. However, the Court held

       that, “absent special circumstances, if the manufacturer provides adequate

       warnings of the danger of its product and the seller passes this warning along to

       the buyer or consumer, then the seller has no obligation to provide additional

       warnings.” Id. at 811.



       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 14 of 18
[26]   Haney claims that the trial court erred in granting summary judgment in favor

       of the Appellees because “[i]n this case there are multiple questions of fact

       which should properly be resolved by a jury as to whether the plaintiff and the

       other students using the slide that day ever received anything in the way of

       instructions or warning with regard to the safe use of the slide.” Appellant’s Brief

       at 31. According to Haney:


               It is also not enough to just point out a few cautionary
               instructions to someone who might be authorized to receive them
               on behalf of the organization renting the inflatable; paste a few
               confusing instructional signs at ground level; and insert a few
               incongruous “safety rules” in a rental agreement that the renters
               may never have read. The duty to warn extends to the people
               who need to be warned, the people who will actually be using the
               slide. In this instance, there are at the very least dramatic
               questions of fact as to whether those warnings ever were
               delivered to the students at Water Daze [sic], and no question at
               all that a warning to await disembarkation of the previous rider
               at peril of a broken spine was never given.


       Id. at 32.


[27]   A seller with knowledge that a product involves danger to users has a duty to

       give a warning of such danger at the time of sale and delivery. See Nat. Gas

       Odorizing, Inc. v. Downs, 685 N.E.2d 155, 162 (Ind. Ct. App. 1997) (“[T]he

       manufacturer, seller or distributor of a product has a duty to warn those persons

       it should reasonably foresee would be likely to use its product or who are likely

       to come into contact with the danger inherent in the product’s use.”) (citing

       63A Am. Jur. 2d Products Liability § 1188 (1997)), trans. denied. In the absence


       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 15 of 18
       of any evidence that the product has been modified in some fashion and that

       the seller knew or should have known of any such modification, its duty to

       warn is discharged where the seller provides the buyer with the manufacturer’s

       warning of the danger at issue. Rushford, 868 N.E.2d at 811. “Where warning

       is given, the seller may reasonably assume that it will be read and heeded; and a

       product bearing such a warning, which is safe for use if it is followed, is not in

       defective condition, nor is it unreasonably dangerous.” See Dias v. Daisy-

       Heddon, 180 Ind. App. 657, 662, 390 N.E.2d 222, 225 (1979) (quoting

       Restatement (Second) of Torts § 402A cmt. J. (1976)).


[28]   Here, the manufacturer of the inflatable slide (the foreign entity) attached the

       warning labels to the slide. The slide was delivered to Space Walk of Fishers by

       Space Walk with the warning labels attached. When Space Walk of Fishers

       delivered the slide to Theta Chi at the Waterdaze event, the slide contained the

       warning labels. Space Walk of Fishers was not contracted to stay and supervise

       the use of the slide. The warnings regarding the use of the slide were placed in

       conspicuous locations on the front of the slide in varying letter types and fonts.

       One of the warning signs indicated that only one person at a time should

       descend the slide. Haney admits that she did not read the warnings and there is

       no designated evidence that Haney was unable to read and understand the

       warnings or that the warnings were not sufficiently specific to convey the

       general hazards associated with improper use of the slide.


[29]   Haney argues essentially that the Appellees had a duty to warn her that she

       should wait until the landing area of the slide was clear before proceeding down

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 16 of 18
the slide. We find, however, that under these circumstances, having provided

Haney with the manufacturer’s warnings, through the labels on the slides,

regarding the hazards of using the slide, the Appellees were under no duty to

advise Haney to read the manufacturer’s warnings or to provide the specific

warning that Haney argues was lacking. See Rushford, 868 N.E.2d at 811 (“we

conclude that having provided Rushford with the manufacturer’s warning, [the

car dealer] was under no duty to give Rushford additional warnings, including

advising Rushford to read the manufacturer’s warnings based on [the car

dealer’s] knowledge of ‘Rushford’s peculiar characteristic’”). Also, no

additional warnings need to be furnished where such warnings would not

supplement the user’s understanding of the nature and characteristics of the

product. See Shanks v. A.F.E. Indus., Inc., 275 Ind. 241, 249, 416 N.E.2d 833,

837 (1981); Birch v. Midwest Garage Door Sys., 790 N.E.2d 504, 518 (Ind. Ct.

App. 2003). We agree with our Supreme Court in Rushford that to conclude

otherwise under these circumstances would place sellers like the Appellees “in

the position of attempting to determine which particular manufacturer warnings

may be of unique importance to an individual consumer and then direct the

consumer’s attention to those warnings ... [which would be] an untenable

position and an unnecessary burden.” Rushford, 868 N.E.2d at 811-12; see also

McMahon v. Bunn-O-Matic Corp., 150 F.3d 651, 656 (7th Cir. 1998) (plaintiff’s

argument that warning should have indicated that hot coffee can cause third-

degree burns was rejected, and the court noted “[a]ny person severely injured

by any product could make a claim, at least as plausible as the McMahons’,


Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018   Page 17 of 18
       that they did not recognize the risks ex ante as clearly as they do after the
                      4
       accident”).


[30]   Judgment of the trial court is affirmed.


       Najam, J. and Robb, J., concur.




       4
         Since our resolution of this issue is dispositive, we do not reach Haney’s claim concerning whether the trial
       court improperly weighed evidence in reaching its conclusion that summary judgment should be awarded in
       favor of the Appellees and whether genuine issues of fact exist as to Haney’s negligence claims.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-33 | October 9, 2018                     Page 18 of 18